DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/26/2021 has been entered.


Response to Arguments
Applicant's arguments filed with respect to the rejection made under § 101 have been fully considered but they are not persuasive.
Applicant argues that data structures used to determine the appropriateness of each of a plurality of combinations of order parameters amount to significantly more than covering the abstract idea of “generating a stock evaluation plan based upon consumption values and various assumptions”. 


Examiner has altered the rejection made under § 101 and added a more in-depth analysis that is believed to address the remaining arguments.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1, 4-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (a judicial exception without significantly more).  Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability.  Alice Corp. v. CLS Bank Int'l, 573 U.S. 208 (2014).  Claims 1, 4-11, each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., a law of nature, 
	MPEP 2106 Step 2A – Prong 1:
The claims are directed to the abstract idea of generating a stock evaluation plan based upon consumption values and various assumptions. This is shown in the recited representative functions of the independent claims— storing assumed scenario information for first and second parts including an assumed consumption amount of the first and second parts to be consumed on scheduled consumption dates or during a predetermined period; storing consumption plan information for the first and second parts including a consumption amount of the first and second parts to be consumed on the scheduled consumption dates or during the predetermined period; storing master information for the first and second parts including, as an order parameter which is a value related to an order, order parameters at a current time, said order parameters selected from the group consisting of: a purchaser unit amount, a procurement lead time, and a safe stock amount; receiving an input of information specifying a range of value for an order parameter change candidate; selecting a plurality of combinations of the order parameters for the first and second parts including the order parameter change candidate; calculating, for each of the plurality of the combinations of the order parameters, a stock amount at a predetermined reference time using the assumed consumption amount and a stock amount at the predetermined reference time using the consumption amount; determining whether or not each of the plurality of the combinations of the order parameters is appropriate for each consumption amount stored in association with the consumption plan information and each assumed consumption amount stored in association with the assumed scenario information 
warehousing plan information in a third table data structure,
the master information in a fourth table data structure,
part configuration information in a fifth table data structure,
evaluation object information in a sixth table data structure,
assumed scenario information in a seventh table data structure,
order parameter changing plan information in an eighth table data structure, and
evaluation result information in a ninth table data structure.
	
	The limitations, as drafted and detailed above, falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas because the limitations above are setting forth non-technical particulars of a commercial interactions (i.e., in the terminology of the 2019 Updated Guidance, commercial interactions (including agreements in the form of contracts; sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people).  Additionally, a human being could mentally or use pen and paper to perform the above process steps including determining whether or not each of the plurality of the combinations of the order parameters is appropriate for each consumption amount 

 	MPEP 2106 Step 2A – Prong 2:
	This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible application. The elements merely serve to provide a general link to a technological environment (e.g., computers and the Internet) in which to carry out the judicial exception ("graphical user interface configured to display," "input unit," "memory," "processor," "server," “non-transitory storage medium” -- all recited at a high level of generality).  Although they have and execute instructions to perform the abstract idea itself (e.g., modules, program code, etc. to automate the abstract idea), this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it."  Aside from such instructions to implement the abstract idea, they are solely used for generic computer operations (e.g., inputting, receiving, storing, retrieving, transmitting, and displaying data).  
	
	The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools to improve the functioning of the abstract idea identified above (i.e., generating a stock evaluation plan based upon consumption values and various assumptions).  Looking at the additional limitations and Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  
	At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a nonabstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. Here, in contrast, the claims and their specific limitations do not readily lend themselves to a step-one finding that they are directed to a nonabstract idea. We therefore defer our consideration of the specific claim limitations’ narrowing effect for step two.") (citations omitted).
	MPEP 2106 Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 2A Prong 2. Moreover, the additional elements recited are known and conventional generic computing elements ("graphical user interface configured to display," "input 
The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., inputting, receiving, storing, retrieving, transmitting, and displaying data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).  
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  The claims at no point go beyond merely "organizing [existing] information into a new form." Digitech Image Tech's v. Electronics for Imaging, 758 F.3d 1344, 1351 (2014).  "The use and arrangement of conventional and generic computer Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1056 (Fed. Cir. 2017) (citations and quotation marks omitted).  
Dependent Claims Step 2A:
The limitations of the dependent claims merely set forth further refinements of the abstract idea identified at step 2A—Prong One, without changing the analysis already presented.  Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea as the independent claims identified at step 2A—Prong Two.  
	Dependent Claims Step 2B:
The dependent claims merely use the same general technological environment and instructions to implement the abstract idea.  These do not amount to significantly more for the same reasons they fail to integrate the abstract idea into a practical application.  Moreover, the Specification also indicates this is the routine use of known components for the same reasons presented with respect to the elements in the independent claims above.  Accordingly, they are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.

The analysis above applies to all statutory categories of invention.  

Allowable Subject Matter
Claims 1, 4-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.

                                                  
        Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20150379536 to Gopinath et al. discloses a method, system, and computer program product for generating forecasts and replenishment plans. As shown, the stock level calculator accesses inventory model parameters 113 (e.g., based on a selected inventory model and/or selected replenishment strategy), then combines the point-of-sale consumption data with the distribution-level order data to generate a time-phased replenishment plan for the identified items (e.g., when a particular quantity of a particular item or set of items should be delivered to a particular location). Determining a first point-of-sale data origin using a first address identifier (see module 740); receiving distribution-level order data, the distribution-level order data comprising at least the item identifier and a second date or second date range (see module 750); retrieving at least one inventory model parameter (see module 760); and combining at least a portion of the first point-of-sale consumption data with at least a portion of the distribution-level order data to generate a replenishment plan for the item.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILA AIRAPETIAN/Primary Examiner, Art Unit 3625